STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                                          NO.    2022       KW    0003


VERSUS


JARRETT          A.    WALKER                                                              FEBRUARY               25,       2022




In    Re:             State            of     Louisiana,           applying            for           supervisory             writs,

                      18th         Judicial              District        Court,            Parish          of     West           Baton
                      Rouge,           Nos.        202200,       202201.




BEFORE:               WHIPPLE,              C. J.,       PENZATO    AND     HESTER,             JJ.


         WRIT          GRANTED.               The        district          court'      s       ruling           granting           the
defendant' s                motion           to      suppress       is     reversed,                 and    the       matter        is
remanded              for        further             proceedings.                If        a     vehicle          is        readily
mobile           and         probable                cause        exists          to           believe           it     contains

contraband,                 the        Fourth           Amendment        permits               the    police          to     search

the      vehicle.                Pennsylvania               v.     Labron,         518          U. S.      938,         940,       11. 6
S. Ct.      2485,           2487,           135    L. Ed. 2d      1031 (     1996) (           per      curiam).             In    the
instant          case,            the       evidence            adduced      at       the        suppression                hearing
revealed          that           while being               detained        for     a       traffic         violation,              the
defendant              reached               into         the     center         console              of        his     vehicle,

retrieved              a         marijuana               cigar,     and       handed             the        cigar           to     the
officer,              which        gave           the     officer        probable              cause        to     search          the
vehicle          for        additional               contraband.             Accordingly,                   the       state        met

its burden of proving the warrantless                                         search was                   justified under
an    exception              to        the     warrant           requirement.                  See      United        States        v.

Ross,       456        U.   S.     798,           825,     102    S. Ct.     2157,             2173,       72     L. Ed. 2d        572
 1982);           Cf.            State        v.        Landor,      2020- 0336 (               La.        App.        1st        Cir.
2/ 19/ 21),           318        So. 3d      225.


                                                                  VGW
                                                                  AHP


         Hester,            J.,        dissents and would deny the writ application.




COURT       OF    APPEAL,              FIRST       CIRCUIT




ZR       DEPUTYI( f'LERK OF COURT
                      FOR        THE    COURT